Citation Nr: 0531669	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  02-17 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in no. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for hemorrhoids.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active duty from January 1986 to July 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.

This claim was previously before the Board in December 2003, 
at which time it was remanded for additional development.  
That development having been completed, the claim is ready 
further appellate action.  


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's claim for service 
connection for hemorrhoids. 

2.  The veteran does not have hemorrhoids related to his 
period of service.


CONCLUSION OF LAW

Hemorrhoids were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA,(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in April 
2004 and October 2004.  Since these letters essentially 
provided notice of elements (1), (2), and (3), see above, it 
is not necessary for the Board to provide extensive reasons 
and bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App.  103 
(2005).  In addition, by virtue of the rating decision on 
appeal, the statement of the case (SOC) and the SSOC, he was 
provided with specific information as to why this particular 
claim was being denied, and of the evidence that was lacking.  
He was also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in a June 2005 SSOC.  

Although the April 2004 and October 2004 notice letters 
provided to the veteran did not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to the claim on appeal.  The 
letter specifically informed the veteran of the type(s) of 
evidence that would be relevant to his claim for service 
connection and that it was his "responsibility" to make 
sure that VA received all requested records that were not in 
the possession of a Federal department or agency.  When 
considering the notification letters, the Board finds that 
the veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The claimant has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to the VA notice.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, VCAA 
notice was not provided to the veteran prior to the initial 
unfavorable AOJ decision that is the basis of this appeal.  
Nevertheless, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  Although notice was provided to the 
veteran after the first adjudication of the claim, the 
veteran has not been prejudiced thereby.  The content of such 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), regarding VA's duty to 
notify.  Not only has the veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed in 
deciding this appeal.  

The claims folder contains the veteran's service medical 
records and VA treatment records.  The veteran was afforded a 
VA examination.  Accordingly, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2005); Pelegrini II, supra; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002).  

The veteran's service medical records contain no references 
to complaints of or treatment for hemorrhoids.  

VA medical reports dated from 2000 to 2004 reflect treatment 
primarily for unrelated disability.  An August 2000 
outpatient treatment report reflects no external hemorrhoids 
on examination of the rectum.  The veteran did complain of 
hemorrhoids and the diagnoses included hemorrhoids.  

A VA examination was conducted in November 2004.  The veteran 
declined a rectal examination, but an addendum to the report 
dated in March 2005, indicated that the diagnoses included 
hemorrhoids that were as likely as not related to service.  
Finally, an addendum dated in May 2005, concluded that the 
veteran had hemorrhoids, but since none were noted in service 
and first exhibited after service, it was less likely than 
not that they were caused or the result of service.

The veteran has contended that he currently has hemorrhoids 
which had their onset during his period of service.  However, 
as noted above, his contentions are not supported by the 
objective record, which does not show findings or complaints 
related to hemorrhoids during service, and the veteran's own 
statements as to diagnosis or causation of a current 
disability are not competent evidence to support a finding on 
a medical question requiring special experience or special 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In essence, there is no evidence of hemorrhoids during 
service or for many years later.  The only medical opinion 
regarding etiology of hemorrhoids finally concluded that they 
are less likely than not related to service.  There is no 
medical evidence relating hemorrhoid pathology to active 
service.  

Consequently, the Board concludes that the preponderance of 
the evidence is against the veteran's claim for service 
connection for hemorrhoids.  Since the weight of the evidence 
for and against the claim is not in relative equipoise, the 
reasonable doubt rule does not apply.  38 C.F.R. §§ 3.102 
(2005).


ORDER

Service connection for hemorrhoids is denied.





____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


